Citation Nr: 0716969	
Decision Date: 06/07/07    Archive Date: 06/18/07

DOCKET NO.  05-22 498	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
January 1945 to May 1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in November 2004, of a 
Department of Veterans Affairs (VA) Regional Office (RO).  

In May 2007, the Board granted the veteran's motion to 
advance the appeal on the Board's docket.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

The veteran maintains that he has asbestosis caused by 
exposure to asbestos as a fire fighter and in damage control 
aboard the U.S.S. Menges (DE 320) and the U.S.S. Falgout (DE 
320), while serving in the United States Coast Guard at the 
end of World War II. 

The record shows that the veteran served aboard the U.S.S. 
Menges from September 1945 to April 1946 and on the U.S.S. 
Falgout from April 1946 to May 1946.  The Directory of 
American Fighting Ships shows that the U.S.S. Menges was 
moved to Green Cove Springs, Florida, for assignment to the 
Inactive Reserve Fleet in March 1946 and in February 1946 the 
U.S.S. Falgout was moved to Green Cove Springs, Florida, 
where she was placed in commission in reserve in May 1946. 

The record also shows that the veteran smoked for 30 years 
and quit in 1985 and that he had occupational experience as a 
welder and he worked 12 years as a plant manager for Metal 
Structures Corp. 

After a review of the record, the Board determines that a 
medical opinion is necessary to decide the claim. 

Accordingly, the appeal is REMANDED for the following action:

1. Request from the United States Coast 
Guard and the Department of the Navy any 
information about the use of asbestos in 
the construction of the U.S.S. Menges (DE 
320) and the U.S.S. Falgout (DE 320) and 
any information or study about exposure to 
asbestos for personnel, who placed the 
U.S.S. Menges (DE 320) in the Inactive 
Reserve Fleet at Green Cove Springs, 
Florida, from March 1946 to May 1946. 

2. Ask the veteran to identify the VA 
facility, where he was hospitalized in 
August 2005 and obtain the records. 

3. Obtain the actual chest X-rays taken in 
August 2003 and February 2004 at the 
Dallas VAMC and then arrange to have the 
veteran's file to include the X-rays 
reviewed by a VA pulmonologist to 
determine whether the veteran has 
asbestosis.  

The pulmonologist is asked to comment on 
whether the chest X-rays are sufficient to 
make a diagnosis of asbestosis and, if so, 
does the veteran have asbestosis. 

If asbestosis is diagnosed, the 
pulmonologist is asked to express an 
opinion as to whether it is at least as 
likely as not that the veteran has 
asbestosis related to service or it is 
less likely than not that the veteran's 
asbestosis is related to service. 

In formulating the opinion, the term 
"at least as likely as not" does 
not mean "within the realm of 
possibility."  Rather, it means 
that the weight of the medical 
evidence both for and against the 
conclusion is so evenly divided that 
it is as medically sound to find in 
favor of causation as it is to find 
against causation.  

If the requested opinion cannot be 
provided without resort to speculation, 
please so state.  

Also, in formulating the opinion, the 
pulmonolgist is asked to consider the 
following facts from the record:  

On separation examination in May 
1946, a chest X-ray was negative. 

After service, a VA chest X-ray in 
September 1951 revealed residuals of 
a previous inflammatory disease in 
both bases, pleural thickening in the 
right base, and residuals of previous 
pulmonary tuberculosis in both upper 
lobes. 

In July 1992, M.C.C., MD, reviewed 
chest X-rays for a B-reader 
interpretation and found no 
parenchymal abnormalities consistent 
with asbestosis.

In February 1998, a VA chest X-ray 
suggested exposure to asbestos.  

In January 2002, at the Baylor 
Health Center, a CT scan was 
consistent with prior asbestos 
exposure. 

4. After the above development has been 
completed, adjudicate the claim.  If the 
determination remains adverse, furnish 
the veteran a supplemental statement of 
the case and return the case to the 
Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


